

Exhibit 10.13
 
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2
 
RETROFIT LICENSE AGREEMENT
 
This Retrofit License Agreement (the “Agreement”) is made and entered into as of
this September 30, 2008 (the “Effective Date”), by and between Las Vegas Gaming,
Inc., (LVGI), a Nevada corporation, with a primary business address of 4000 West
Ali Baba Lane, Las Vegas, Nevada 89118, and IGT (IGT), a Nevada corporation with
a primary business address of 9295 Prototype Drive, Reno, NV 89521 (each a
“Party” and collectively the “Parties”).
 
 
WITNESSETH
 
WHEREAS, IGT owns a number of design patents, trademarks, and copyrights in
addition to trade dress related to Gambling (defined below) and Electronic
Gaming Machines (defined below);
 
WHEREAS, IGT has asserted that LVGI has infringed certain of IGT’s trademarks
and copyrights through retrofitting and/or modifying Electronic Gaming Machines
manufactured by IGT to provide users access to LVGI’s PlayerVision® system;
 
WHEREAS, the Parties wish to amicably resolve all claims that have been asserted
or could be asserted by and between IGT and LVGI; and
 
WHEREAS, in order to resolve the claims, LVGI desires to license certain of
IGT’s design patents, trademarks, copyrights, and trade dress related to
Electronic Gaming Machines for the purpose of retrofitting or modifying existing
Electronic Gaming Machines;
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the Parties agree as follows:
 
ARTICLE 1 
Definitions
 
The following terms with initial capital letters shall have the following
meanings:
 
 “Competitor” means any manufacturer, supplier, or distributor of Gambling
Products with which IGT reasonably considers itself to compete for business.
 
“Electronic Gaming Machine” or “EGM” means electronic or electro-mechanical
device including the peripheral components housed in its enclosure that is
primarily designed and used for Gambling, and that has all of the following
characteristics: (a) is used by the player to input
 

 
- 1 -

--------------------------------------------------------------------------------

 

the wager amount and otherwise initiate game play; (b) displays the amount
wagered, the outcome of the wager, and the credit amount available to the
player; (c) displays the outcome of the Gambling event to the player within five
minutes of initiating the wager; and (d) is provided to the player by the EGM
operator.  The definition of an EGM is limited to the device in close proximity
to the player and does not include supporting software and servers remote from
the device.  For the avoidance of doubt, and by way of example, personal
computers, televisions, personal digital assistants (PDAs), and cellular and
other mobile telephones are not primarily designed for Gambling and are not EGMs
for the purposes of this defined term.
 
“End User” means the licensed operator (e.g., the casino operator) of an
Electronic Gaming Machine.
 
“Functionality” means the PVD hardware which is substantially similar to the
functionality being provided as of July 17th, 2008.
 
“Gambling” means playing or exposing for play any activity or event involving a
wager or a placing at risk a sum of money or other representative of value,
whether or not redeemable for cash, on an occurrence the outcome of which is
uncertain, including events that include some element of skill (e.g., sports,
card games, and racing).  The award corresponding to the outcome of such event
or activity can be cash or any other prize.
 
 “IGT Licensed IP” means those IGT-owned copyrights, trademarks, trade dress,
and design patents, but only to the extent that such are necessary for modifying
an IGT Machine (defined below) with a PVD (defined below).  For the sake of
clarity, IGT Licensed IP does not include any utility patents owned by IGT or
any non-IGT intellectual property to which IGT has an interest.
 
“IGT Machine” means an EGM manufactured by IGT which is placed in the market for
sale, lease, rental, or placement under a trade name owned or controlled by
IGT.  The definition of IGT Machine excludes IGT’s recurring revenue or
participation devices – which include the IGT megajackpot systems.
 
“IGT sb System” or “ISBS” means IGT’s server-based network systems which utilize
the following IGT user interfaces: sbNexGen™, Service Window™, and other
interfaces to IGT systems as may be necessary, subject to final approval by
IGT.  For the sake of clarity, this excludes the non-sb NexGen, Advantage
Systems, and TITO systems.  
 
“IGT Systems” means all IGT sb Systems, Advantage® systems, including, but not
limited to, TITO systems, and any other computer system and/or operational
network licensed, sold, or placed by IGT or its distributors and related to
Gambling.
 
“Intellectual Property” means all intellectual property rights including all
past, present and future rights in patents, industrial property rights,
copyrights, trademarks, and trade secrets.
 
“Place,” “Placed” or “Placement” shall mean the sale, lease, or any other
provision of Products (defined below) including, without limitation, on a
participation or any other revenue generating basis.
 

 
- 2 -

--------------------------------------------------------------------------------

 

“PlayerVision Device(s)” or “PVD(s)” means the hardware, software, firmware
connections, enclosures, and housings that are only capable of providing the
Functionality.
 
“Product” means any product or service.
 
“Retrofit” (or “Retrofitting”) means putting a PVD into an IGT Machine.
 
“Retrofitted IGT Machine(s)” means an IGT Machine that has had a PVD installed
into it..
 
ARTICLE 2 
License
 
2.1 License Grant. Subject to the terms and conditions of this section and of
this Agreement, IGT hereby grants LVGI a limited, non-exclusive,
non-transferable (except as provided in Section 10.9), non-sub-licensable,
world-wide license to the IGT Licensed IP for the sole purpose of
Retrofitting.  This grant does not provide any license to trademarks, trade
dress, and design patents for use outside the IGT Machine.  Also, this grant
does not provide any license to incorporate IGT Licensed IP into LVGI
content.  However, with respect to the copyrights, the license is limited to the
display of the content on the EGM video screen so long as it does not utilize
alpha compositing or digital compositing technology.  Any Retrofitting shall be
made with an End User license restriction for the IGT Licensed IP to be used in
the same IGT Machine and in the same casino property as initially
installed.  For example, and without expanding the scope of the grant above, an
End User that purchases a PVD to Retrofit a specific IGT Machine may properly
use the IGT Licensed IP along with that Retrofitted IGT Machine but only for as
long as that PVD remains in the same IGT Machine and in the same casino.  In the
event that an End User moves the PVD to a new EGM or moves the Retrofitted IGT
Machine to a different casino, the existing license to use the IGT Licensed IP
associated with that PVD on that Retrofitted IGT Machine will be void.  For the
avoidance of doubt, the rights provided under this Agreement do not include any
license or covenant not to sue with respect to any IGT utility patents or any
utility patents to which IGT may have rights.
 
2.2 License Limitations Under […***…] or Before […***…].  The license to the IGT
Licensed IP granted in Section 2.1 is limited to a maximum of […***…] IGT
Machines that are Placed into operation worldwide as of […***…], and for which
the Retrofitting is performed by that date.  These Placements shall be licensed
at no cost to LVGI for the life of those Placements, so long as:
 
1.  
such Retrofitted IGT Machines remain in the same casino property as they were
originally placed prior to […***…];

2.  
such PVD has not been changed to add any new Functionality to that which was
originally installed prior to […***…]; and

3.  
any hardware or firmware installed as a part of the PVD remains in the same IGT
Machine as it was originally Retrofitted or modified prior to […***…].

 
It is further agreed that the repair or replacement of an existing Placement of
a PVD shall not comprise a new Placement, to the extent such repair or
replacement does not change existing functionality in a way that can be
perceived by the player.
***Confidential Treatment Requested
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
2.3 License Limitations Over […***…] or After […***…].  After the earlier of the
Placement of the […***…] Retrofitted IGT Machine or […***…], and subject to the
limitations and restrictions of Section 2, IGT will further license LVGI to use
the IGT Licensed IP for the purpose of Retrofitting up to a maximum of […***…]
of the floor of IGT Machines in any individual gaming facility or casino that is
operating an IGT ISBS.  For example, after […***…], if a single casino property
has a total floor of […***…] EGMs with […***…] of the […***…] total EGMs being
IGT Machines, LVGI will be licensed to Retrofit […***…] IGT Machines in this
single casino property, but only if the single casino property also operates an
IGT ISBS.  The royalty rate for these […***…] Retrofitted IGT Machines (i.e.,
[…***…] of the total floor of IGT Machines […***…]) in the casino property is
calculated as provided in Section 3.2.  After the earlier of the Placement of
the […***…] Retrofitted IGT Machine or […***…], LVGI shall not, without the
express written consent of IGT, modify any IGT Machines in locations that are
not operating an IGT sb System.
 
ARTICLE 3 
Consideration/Royalty
 
3.1 Royalty-Free Placements.  Retrofitted IGT Machines that are licensed
pursuant to Section 2.2, and which continue in conformance with the requirements
of Section 2.2, will be licensed for use of the IGT Licensed IP to LVGI without
a license fee for the life of those Placements at their original locations.
 
3.2 Royalty-Bearing Placements.  After the earlier of the Placement of the
[…***…] Retrofitted IGT Machine or […***…], LVGI will pay a royalty to IGT of
[…***…] per Retrofitted IGT Machine for each additionally Placed, moved, or
modified Retrofitted IGT Machine placed up to a maximum of […***…] of the floor
of IGT Machines in any individual gaming facility or casino that is operating an
IGT ISBS.  After […***…], the royalty shall increase to […***…] per Retrofitted
IGT Machine for those Retrofitted IGT Machines Placed up to a maximum of […***…]
of the floor of IGT Machines in any individual gaming facility or casino that is
operating an IGT ISBS.
 
3.3 Royalty Payments.  LVGI shall furnish to IGT, within 45 days of the end of
each calendar quarter in which LVGI has installed a PVD into an IGT Machine that
has been Placed, a detailed royalty statement showing the number of IGT Machines
modified with a PVD and Placed into operation during the immediately preceding
quarter, separated into Placements for each country in which sales, or leases,
or profit participations occur.  The royalty payment shall accompany the royalty
statement.  Royalties on Placed Retrofitted IGT Machines shall be made without
any tax withholding.
 
3.4 Failure to Pay.  Any amounts not paid when due will accrue interest at the
rate of 1.5% per month.  For the avoidance of doubt, any failure to pay is an
event of default and is subject to the notice, cure, and termination provision
as provided in Section 10.5.
 
***Confidential Treatment Requested
 

 
- 4 -

--------------------------------------------------------------------------------

 


 
ARTICLE 4 
Records and Audits
 
4.1 Records.  LVGI shall maintain at its principal office for the term of this
Agreement and for 7 years thereafter accurate books and records in sufficient
detail to enable IGT to verify the basis for and the accuracy of the royalty
statements required to be submitted to IGT pursuant to Section 3.3 and LVGI’s
compliance with each and every term and condition of this Agreement.
 
4.2 Audit and Inspection Rights.  IGT shall have the right, exercisable not more
than once in any calendar year during the period outlined in Section 4.1, to
audit, through its own financial employees or through independent accountants
(together the “Auditor”), the books and records (both electronic and hard copy)
contemplated at Section 4.1.  IGT shall provide LVGI with no less than 2 weeks
written notice of its intent to audit LVGI’s books and records as provided under
this Agreement and LVGI shall be ready for such audit – meaning that LVGI shall
have all records required hereunder ready for inspection upon the arrival of the
Auditor and LVGI shall also promptly provide additional documentation as may be
required.  Such notice shall indicate the period to be audited, the identity of
the auditor and the scope of the audit.  LVGI shall immediately pay any
shortfall together with interest as provided in the next sentence.  Should an
audit reveal a discrepancy of royalty payment in relation to royalty actually
earned greater than 5% annually, LVGI shall pay any shortfall together with
interest on any outstanding balance at the lesser of 1.5% monthly or the maximum
amount permitted by law, and shall reimburse IGT for the reasonable cost of the
audit.  If audits of LVGI reveal a shortfall in royalty payment of greater than
5% in any fiscal year, and the findings support that the withholding of such
royalty payments was done intentionally or in bad faith, IGT shall have the
right to terminate this Agreement.  In all events, IGT’s right to terminate
shall be subject to the provisions of Article 10.
 
ARTICLE 5 
LVGI Obligations
 
5.1 Technical Specifications.  As a condition precedent to the execution and
closing of this Agreement, LVGI must attach hereto as Appendix A, all detailed
technical specifications for the PVD currently pending before the Nevada Gaming
Control Board (NGCB) and/or Game Labs, Inc. (GLI), as of July 17th, 2008.
 
5.2 Dismissal of the Lawsuit Between the Parties.  The Parties are currently
engaged in a lawsuit in the United States District Court for the District of
Nevada,  which is captioned IGT vs. Las Vegas Gaming, Inc., Case No.
3:07-cv-415-BES(VPC) (“the Pending Lawsuit”).  In the Pending Lawsuit, IGT has
alleged that LVGI has infringed certain copyrights, trademarks and trade dress
owned by IGT.  Both Parties agree to instruct their litigation counsel handling
the Pending Lawsuit to present to the court in the Pending Lawsuit the “Order
Granting Stipulated Motion for Dismissal” as contained in attached Appendix B
and the “Stipulated Motion for Dismissal” as contained in attached Appendix
C.  The Parties hereby stipulate to entry of a final judgment with prejudice in
the Pending Litigation in the form of the “Order Granting Stipulated Motion for
Dismissal” as contained in attached Appendix B.
 
5.3 IGT Release of LVGI.  IGT does hereby fully and forever release LVGI and its
subsidiary Imagineering Gaming, Inc., and their officers, directors,
shareholders, employees and attorneys and customers from any and all claims,
known and unknown, that arise out of the subject matter of the Pending
Litigation or, with the exception of any claims based on utility patents, that
were or could have been asserted in the Pending Litigation or relating to any
financial obligations of LVGI or its subsidiary Imagineering Gaming, Inc. to IGT
as of September 11, 2008.  For the sake of clarity such released financial
obligations do not include any financial obligations of LVGI or its subsidiary
Imagineering Gaming, Inc. to IGT arising from or relating to this Agreement, the
License and Application Support Agreement, the Intellectual Property Access
Agreement, and/or the LVGI Investment Agreement.
 
5.4 LVGI Release of IGT.  LVGI does hereby fully and forever release IGT and its
officers, directors, shareholders, employees and attorneys  and customers from
any and all claims, known and unknown, that arise out of the subject matter of
the Pending Lawsuit or, with the exception of any claims based on utility
patents, that were or could have been asserted in the Pending Lawsuit or
relating to any financial obligations that IGT may be liable to LVGI as of
September 11, 2008.  For the sake of clarity such released financial obligations
do not include any financial obligations of IGT to LVGI arising from or relating
to this Agreement, the License and Application Support Agreement, the
Intellectual Property Access Agreement, and/or the LVGI Investment Agreement.

 
 
- 5 -

--------------------------------------------------------------------------------

 


 
ARTICLE 6 
Representations and Warranties
 
6.1 General Representations and Warranties.  Each Party represents and warrants
to the other as follows: (a) it is a valid and existing corporation and in good
standing under the laws of the state of its incorporation; (b) it has the power
and authority required to carry on its activities as they are now conducted; (c)
it has the has full legal right and corporate power, without the consent of any
other person to execute, deliver and to perform its obligations under this
Agreement; (d) all corporate and other actions required to be taken by it to
authorize the execution, delivery and performance of this Agreement and all
transactions contemplated hereby have been duly and properly taken; (e) no
consent, approval, authorization or filing of any certificate, notice
application, report or other document with any governmental authority is
required on the part of such Party in connection with the valid execution and
delivery of this Agreement or the performance by such Party of any of its
obligations hereunder; (f) the execution, delivery and performance of this
Agreement do not violate or conflict with any law applicable to it, any
provision of its charter or bylaws, any order or judgment of any court or other
agency of government applicable to it or any of its assets, or any contractual
restriction binding on or affecting it or any of its assets; and (g) the
execution, delivery and performance of this Agreement has been duly and validly
authorized by each Party, and upon execution and delivery, this Agreement
constitutes the valid and binding agreement of each Party enforceable against it
in accordance with its terms.
 
6.2 No Third Party Assistance.  LVGI represents and warrants that it will not
assist any third party to modify any IGT Machine in any manner. For sake of
clarity, this provision shall not preclude LVGI from utilizing subcontractors to
assist LVGI in modifying an IGT machine in accordance with LVGI’s exercise of
the rights granted it under this Agreement.  This provision also does not
prohibit an End User from using its own technicians to assist LVGI in modifying
an IGT machine in accordance with LVGI’s exercise of the rights granted it under
this Agreement. LVGI further agrees not to assist in development or license any
third parties for development or deployment of any technology for EGMs or for
Functionalities that may be similar to subject matter described by the LVGI PVT
Patents, but LVGI may use distributors of its choice for distribution of its own
Products, subject to IGT’s rights under the IPAA.  For sake of clarity, this
provision shall not preclude LVGI from utilizing sub-contractors to assist LVGI
in Developing or deploying LVGI’s technology.
 
6.3 Authorized Modifications Only.  LVGI represents and warrants that it will
not modify any IGT Machine in any manner other than as expressly licensed herein
or in any manner that is inconsistent with the rights licensed herein.
 
6.4 No Intention for Suit. IGT represents and warrants that it is not IGT’s
current intention to bring a patent infringement law suit against LVGI.  LVGI
acknowledges that this representation and warranty may not be construed to be a
license or a covenant not to sue with respect to any IGT patents.  In the event
that either Party contemplates a potential law suit against the other Party with
respect to Intellectual Property rights, the Parties will exercise the procedure
as specified in section 2.06 (Mechanism for Resolving Potential Patent
Infringement Between the Parties) or section 2.07 (Mechanism for Resolving
Potential Non-Patent Infringement Between the Parties) of the Intellectual
Property Access Agreement between the Parties.
 
6.5 Quality.  LVGI agrees that its use of the IGT owned trademarks shall be at
all times of a high quality and conform to high standards consistent with IGT’s
products and services and LVGI shall provide to IGT, pursuant to IGT’s
reasonable request, the right to inspect Retrofits and LVGI shall otherwise
reasonably cooperate with IGT to facilitate IGT’s quality control.
 
6.6 Ownership. LVGI acknowledges and agrees that IGT is the owner of all right,
title and interest in and to the IGT owned trademarks, including all associated
registrations, pending applications and statutory and common law rights.  LVGI
agrees that all use of the IGT owned trademarks shall inure to the benefit of
IGT and LVGI shall not acquire any rights by virtue of any use of the IGT owned
trademarks.
 
6.7 Use.  LVGI shall not use the IGT owned trademarks other than as licensed in
this Agreement and in connection with sale, offering for sale or Placement of
Retrofitted IGT Machines.
 
6.8 Goodwill.  LVGI recognizes the high value of the goodwill associated with
the IGT owned trademarks and acknowledges that all rights therein and the
goodwill pertaining thereto belong exclusively to IGT and LVGI assigns any
existing or potential interest or rights it may have therein to IGT.
 

 
- 6 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 7 
Confidentiality
 
7.1 Confidentiality Obligation.  Each Party will, and will cause each of its
Representatives to (a) hold all information relating to the business of the
other Party disclosed to it by reason of this Agreement confidential; (b) not
use any such information except as necessary to perform its obligations and
exercise its rights under this Agreement; and (c) not disclose any of such
information to any third party unless required by law or otherwise legally
compelled to disclose such information; provided, however, that to the extent
that either Party may become so legally compelled, such Party may disclose such
information only if it will first have used reasonable efforts to obtain, and,
if practicable, will have afforded the other Party the opportunity to obtain, an
appropriate protective order or other satisfactory assurance of confidential
treatment for the information required to be so disclosed.
 
7.2 Exceptions to Confidentiality.  The Party who received such confidential
information will not be required to keep confidential any information that (a)
was, at the time of disclosure to it, in the public domain; (b) after disclosure
to it, is published or otherwise becomes part of the public domain through no
fault of the receiving Party; (c) was received after disclosure to it from a
third Party who had a lawful right to disclose such information or materials to
it; (d) was required by law to be disclosed to any regulatory body having
jurisdiction over the receiving Party or any of its respective affiliates,
customers; (e) that disclosure is necessary by reason of applicable legal,
accounting or regulatory requirements beyond the reasonable control of the
receiving Party; or (f) is subsequently developed by the receiving Party
independently of the information received from the disclosing Party, as
evidenced by written documentation.
 
7.3 Certain Disclosures.  In the case of any disclosure pursuant to Section
7.2(d) or (e), to the extent practical, the receiving Party will notify the
disclosing Party in advance of the required disclosure and will use commercially
reasonable efforts to assist the disclosing Party in obtaining a protective
order, if available, covering such disclosure.  If such a protective order is
obtained, such information and materials will continue to be deemed to be
confidential information.  In no event shall the information disclosed pursuant
to Section 7.2(d) or (e) of this Agreement exceed that which is required by such
legal, accounting or regulatory requirement, as applicable.
 
7.4 Terms of Agreement.  LVGI agrees that this Agreement and its provisions will
remain confidential, protected as confidential information as per the above
provisions of this Article 7, and will only be distributed to those persons
within LVGI that have a need to know, subject to any disclosure required by law
or regulation to the Securities and Exchange Commission (“SEC”), Department of
Justice or any court or tribunal of competent jurisdiction.  Notwithstanding the
foregoing, LVGI will have the right to disclose the terms of this Agreement to
its attorneys, accountants, actual and potential sources of financing, and
potential acquirers, under appropriate non-disclosure agreements or duties.
 

 
- 7 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 8 
Indemnification
 
8.1 Indemnification Obligations.  Each Party (the “Indemnifying Party”) will
indemnify, defend and hold the other Party and its officers, directors,
employees and agents (the “Indemnified Party”) harmless from any and all
damages, costs and expenses arising from any third party claims, threats,
proceedings or suits (“Third Party Claims”) to the extent such Third Party
Claims arise from or relate to the Indemnifying Party’s breach of any
representation, warranty or covenant hereunder.
 
8.2 Indemnification Procedures. Upon receiving notice of any Third Party Claim
covered by Section 8.1, the Indemnified Party will notify the Indemnifying Party
promptly; provided, however, that the right of indemnification hereunder will
not be adversely affected by a failure to give such notice, unless and only to
the extent that the Indemnifying Party is materially prejudiced thereby.  The
Indemnifying Party may assume control of the defense of any such claim, if (a)
the Indemnifying Party acknowledges its obligation to indemnify the Indemnified
Party for any losses resulting from such claim, and (b) the claim does not seek
to impose any liability on the Indemnified Party other than money damages;
provided, however, that the Indemnified Party may, at its own cost and expense,
participate through its attorneys or otherwise, in such investigation, trial and
defense of such claim and any appeal arising therefrom.  The Indemnifying Party
will not settle any such claim without the Indemnified Party’s prior written
consent (which consent will not be unreasonably withheld or delayed), unless
such settlement is solely for monetary damages for which the Indemnified Party
is fully indemnified under this Agreement.  If the Indemnifying Party does not
assume full control over the defense of a claim pursuant to this Section 8.2,
then the Indemnifying Party may participate in such investigation, defense or
trial, solely at its cost and expense, and the Indemnified Party will have the
right to defend or settle such claim in such manner as the Indemnified Party
deems appropriate, solely at the cost and expense of the Indemnifying Party.
 
8.3 Indemnification of IGT Against Claims Arising from LVGI PVDs.  LVGI will
defend, indemnify and hold harmless IGT and its officers, directors, employees
and agents from any and all damages, costs, and expenses arising from any claim
relating to or arising from any uses or installations of the PVDs, regardless of
whether the PVDs was installed in an IGT Machine or a non-IGT EGM.
 
ARTICLE 9 
Term and Termination
 
9.1 Term.  The term of this Agreement will commence on the Effective Date and
will continue in force until terminated by mutual written consent of all parties
to this Agreement unless terminated earlier as set forth in this Article 9.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
9.2 Termination for Regulatory Compliance.  Each Party and its affiliates
conduct business in a highly regulated industry under privileged licenses issued
by gaming regulatory authorities both domestic and international.  Each Party
maintains a compliance program that has been established to protect and preserve
the name, reputation, integrity, and good will of such Party and its affiliates
and to monitor compliance with the requirements established by gaming regulatory
authorities in various jurisdictions around the world.  Each Party agrees to
cooperate with requests, inquiries, or investigations of gaming regulatory
authorities or law enforcement agencies in connection with the performance of
this Agreement.  Each Party agrees to fully cooperate with the other Party in
the completion of any necessary due diligence background investigation.  If
either Party receives a written or oral opinion, recommendation or indication
from a gaming regulatory authority (including a representative thereof) or if
either Party determines, based upon facts and evidence that would reasonably be
accepted by gaming regulatory authorities or other licensed gaming entities,
that continuation of this Agreement would jeopardize the gaming licenses,
permits or status of such Party or any of its affiliates with any gaming
regulatory authority or similar law enforcement authority (“Regulatory
Trigger”), then: (a) such Party will give notice to the other Party of the
Regulatory Trigger, including details of the opinion, recommendation, indication
or asserted facts (to the extent known by the receiving Party), and provided
such Party is given a time period to address the basis for said Regulatory
Trigger, that Party will provide the other Party a reasonable time frame within
such Party's reasonably allotted time period to comment upon and take action to
remove such basis; and (b) if such Regulatory Trigger is not cured to that
Party's reasonable satisfaction, such that a reasonable risk remains that
jeopardizes the status of such Party with any gaming regulatory authority, that
Party may terminate such portion of this Agreement which would cure the
Regulatory Trigger (leaving the remainder of this Agreement in force and
effect), and if such cannot be effected, such Party may terminate this entire
Agreement immediately.
 
9.3 Consequences of Termination.  In the event that this Agreement or any
portion hereof is terminated pursuant to Article 9, any payments made or payment
obligations that exist pursuant to this Agreement at the time of such
termination shall be non-refundable or remain due and payable (as the case may
be); provided that such Regulatory Trigger does not mandate otherwise.  In
addition, the rights intended to be unaffected according to the express
provisions of this Agreement and Articles 4 and 7-10 will survive any such
termination.  All other provisions of this Agreement will be terminated.
 
9.4 Dispute Resolution.  Prior to any termination of this Agreement for breach,
or the commencement of any litigation by one Party (the first Party) against the
other arising out of an alleged breach of this Agreement, the matter must first
be referred to a senior executive of each Party by the first Party sending to
the other Party a written notice that sets out the particulars of the dispute
and the alleged breach of this Agreement.  The senior executives of each Party
will then arrange to meet at the next most convenient time, but no later than 30
days from receipt of the dispute notice, and will use commercially reasonable
efforts to resolve the dispute in good faith.  Should the senior executives fail
to resolve the dispute within seven days of the date of their meeting, then
either Party may initiate non-binding mediation to resolve such dispute, with
costs to be shared equally by the Parties.  If such mediation fails to resolve
such dispute within 10 days of the mediation, each Party is free to seek any
remedies available to it to resolve such dispute, including litigation.
 
9.5 Termination for Failure to Pay. Notwithstanding Section 9.4 above, any
failure to pay monies due under this Agreement when due, including any royalties
due under Article 3, shall constitute a material breach, and the non-breaching
party may immediately terminate this Agreement for non-payment when the
defaulting party fails to cure such non-payment within 30 days of written notice
specifying such non-payment.
 

 
- 9 -

--------------------------------------------------------------------------------

 

ARTICLE 10 
Miscellaneous
 
10.1 Notices.  Whenever this Agreement provides that any notice, demand,
request, consent, approval, declaration, or other communication be given to or
served upon any of the parties by another, such notice, demand, request,
consent, approval, declaration, or other communication shall be in writing and
shall be deemed to have been validly served, given, or delivered (and “the date
of such notice” or words of similar effect will mean the date) five days after
deposit in the United States mails, certified mail, return receipt requested,
with proper postage prepaid, or upon confirmed receipt thereof (whether by
noncertified mail, telecopy, express delivery, or otherwise), whichever is
earlier, and addressed to the party to be notified as follows:
 
If to IGT, at:
IGT
9295 Prototype Drive
Reno, Nevada  89521
 
Attention:           Richard Pennington
Fax:                      775.448.1488
   
with copies to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue
Suite 2800
Dallas, Texas 75201
 
Attention:           Glen J. Hettinger
Fax:                      214.855.8200
   
If to LVGI, at:
LVGI
4000 West Ali Baba Lane
Las Vegas, Nevada 89118
 
Attn:     Jon Berkley
Fax:       702.733.4907
with copies to: Legal@LVGI.com
   
with copies to:
Weide & Miller, Ltd.
7251 W. Lake Mead Blvd., Suite 530
Las Vegas, NV 89128
Attention:  R. Scott Weide
Fax:            702-382-4805



 

 
- 10 -

--------------------------------------------------------------------------------

 

or to such other address as each party may designate for itself by like
notice.  No notice, demand, request, consent, approval, declaration, or other
communication shall be deemed to have been given or received unless and until it
sets forth all items of information required to be set forth therein pursuant to
the terms of this Agreement.
 
10.2 Choice of Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada, without regard to any conflicts
of laws.  IN THE EVENT OF A DISPUTE BETWEEN THE PARTIES RELATING TO THIS
AGREEMENT, EACH OF THE PARTIES HERETO SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEVADA COUNTY OF WASHOE AND DOES HEREBY WAIVE ANY
CLAIM THAT SUCH FORUM IS INCONVENIENT.
 
10.3 Integration; Amendments; Waivers.  This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all previous written, and all previous or contemporaneous oral,
negotiations, understandings, arrangements, understandings, or agreements.  This
Agreement may not be amended, modified, or supplemented, or any provision of
this Agreement waived, except by a writing signed by all the parties to this
Agreement.  No custom, practice, course of dealing, or similar conduct will be
deemed to amend, modify, or supplement any term of this Agreement.  The failure
of any Party to enforce any right or remedy under this Agreement, or to enforce
any such right or remedy promptly, will not constitute a waiver thereof, nor
give rise to any estoppel against such Party, nor excuse any other Party from
its obligations under this Agreement.  Any waiver of any such right or remedy by
any Party must be in writing and signed by the Party against which such waiver
is sought to be enforced.  No waiver will be deemed a continuing waiver or a
waiver of any right beyond the specific right waived in such waiver.
 
10.4 Further Assurances.  Each Party to this Agreement shall, without the
necessity of any further consideration, execute and deliver any and all such
further documents and take any and all such other actions as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement
and to consummate the transactions contemplated hereby.
 
10.5 Force Majeure.  No Party will be deemed in default if delayed or prevented
from performing its obligations under this Agreement, in whole or in part, due
to an act of God, fire, flood, explosion, civil disorder, strike, lockout or
other labor trouble, material shortages of utilities, equipment, materials or
facilities, delay in transportation, breakdown or accident, riot, war, terrorist
attack or other cause beyond its reasonable control (a “Force Majeure Event”);
provided that such party will resume full performance of this Agreement as soon
as practicable following the conclusion of the Force Majeure Event; and provided
further, that any adverse event resulting directly or indirectly from conditions
generally affecting any industry or industry sector in which a Party operates or
competes which does not have a materially disproportionate impact on the Party
relative to other industry participants shall not be considered a Force Majeure
Event under this Agreement.
 
10.6 Headings.  The headings in this Agreement are for convenience of reference
only and are not part of the substance of this Agreement.
 

 
- 11 -

--------------------------------------------------------------------------------

 


 
10.7 Severability.  It is not the intention of the Parties to this Agreement
expressly to violate any public policy, statutory or common law rules,
regulations, or decisions of any governmental or regulatory body.  If any
provision of this Agreement are interpreted or construed as being in violation
of any such policy, rule, regulation, or decision, the provision, section,
sentence, word, clause, or combination thereof causing such violation shall be
rendered inoperative to the minimum extent necessary in order to not be
violative as set forth above (and in lieu thereof the Parties jointly request
the court to insert such provision, sentence, word, clause, or combination
thereof that is as favorable as possible to the Party the rights of which were
made inoperative as may be valid and consistent with the intent of the parties
under this Agreement) and the remainder of this Agreement, as amended, shall
remain binding upon the Parties to this Agreement, unless the inoperative
provision would cause enforcement of the remainder of this Agreement to be
inequitable under the circumstances.
 
10.8 Time.  Time shall be of the essence with respect to this Agreement.
 
10.9 Assignment.  Neither this Agreement nor any rights hereunder may be
transferred or assigned, nor any duties under this Agreement delegated, by
operation of law or otherwise, without the written consent of all parties to
this Agreement, except that IGT may assign this Agreement and all rights
hereunder and delegate all of its obligations hereunder to an affiliate of IGT
and except that LVGI may assign this Agreement and all rights hereunder and
delegate all of its obligations hereunder to a person or entity that is a
non-Competitor of IGT that acquires all or substantially all of the assets of
LVGI in a single transaction or series or related transactions. For the purposes
of the foregoing, a Change of Control of LVGI will be deemed an attempted
assignment of this Agreement and the rights hereunder and a delegation of all
duties hereunder.  Any attempted assignment, transfer or delegation that is that
is not in conformance with this agreement is void.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)  
LVGI becomes aware of the acquisition by any “person” or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision) of 20% or more of the total voting power of the Voting
Stock of LVGI;

 
(b)  
(i) there shall be consummated any share exchange, consolidation or merger of
LVGI pursuant to which LVGI’s common stock would be converted into cash,
securities or other property, other than pursuant to a share exchange,
consolidation or merger of LVGI in which the holders of LVGI’s common stock
immediately prior to the share exchange, consolidation or merger have, directly
or indirectly, at least a majority of the total voting power of the voting stock
of the continuing or surviving corporation

 

 
- 12 -

--------------------------------------------------------------------------------

 

immediately after the share exchange, consolidation or merger, or (ii) LVGI
sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of the assets of LVGI and its Restricted Subsidiaries to
another Person and any “person” (as defined in clause (a) above) is or becomes
the “beneficial owner” (as defined in clause (a) above), directly or indirectly,
of 20% or more of the total voting power of the voting stock of the transferee
entity in such disposition of assets;
 
(c)  
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of LVGI was approved by a vote of a majority of the directors
of LVGI then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors then in
office;

 
(d)  
the adoption of a plan relating to the liquidation or dissolution of LVGI; or

 
(e)  
the occurrence of any other event that would constitute a change in control of
LVGI within the meaning of Item 5.01 (or successor item) of Forms 8-K (or
successor form) under the Exchange Act.

 
10.10 No Partnership.  This Agreement forms a contractual arrangement only and
does not constitute the parties as a partnership.
 
10.11 Business Day. Should the terms of this Agreement require the performance
of any obligation or the fulfillment of any condition on a day other than a
business day, such obligation or fulfillment may be delayed until midnight on
the next day that is a business day for the party to perform.
 
10.12 Counterparts.  This Agreement may be executed in any number of
counterparts, by means of facsimile or portable document format (pdf), which
shall individually and collectively constitute one agreement.
 
10.13 Publicity.  Neither Party shall issue any press release or make any other
public announcement with respect to this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
Party (which will not be unreasonably withheld or delayed).  Where disclosure of
information regarding this Agreement or the transactions contemplated hereby may
be required by law or the regulations of any securities exchange, the Party
complying with applicable law or regulations shall provide sufficient time for
the other Party to comment on those portions of such disclosures that pertain to
this Agreement before such disclosures are made.
 
EXECUTION
 
Each party has caused this Agreement to be executed by a duly authorized officer
and delivered as of the Effective Date, whereupon it enters into full force and
effect in accordance with its terms.
 
[Signature Page Follows]
 

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.
 


 
 
LVGI
 
 
By:  /s/ Jon D. Berkley                                        
Name:  Jon D. Berkley                                         
Title:    President & CEO                                     
 
 
IGT
 
 
By:  /s/ Richard Pennington                                
Name:  Richard Pennington                                 
Title:    Exec. VP – Corporate Strategy               
 



 
- 14 -

--------------------------------------------------------------------------------

 
